DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SUDARSAN et al. (Pub. No. US 20190332871, hereinafter “SUD”) in view of Arienzo et al. (Pub. No. US 2020/0193592) and further in view of Emerson, III (Pub. No. US 20140056433).
Regarding claims 1, 2, 8, 9 and 15 SUD teaches an audio/first detector to determine a first audience count (number of persons and/or authenticated persons) based on second signatures (voice recognition) from second audio data obtained with the second audio sensor in the media environment [Para. 15, 23, 31, fig. 3 steps 300-318 and related description]; a thermal image detector to determine a heat blob count (human presence detector such as Heat sensing) based on a frame of thermal image data captured in the media environment [Para. 23, 31, fig. 3 steps 382 and related description]; and an audience/person image detector to identify at least one audience/person member by activating a third sensor that the activation is performed in response to the first audience count not matching the heat blob count. [fig. 3 step 326; Para. 9 “activating at least one home appliance based on information from: the at least one sensor that is capable of sensing information that identifies an individual”].
However, SUD doesn’t explicitly teach the activated sensor identifying individuals is based on a comparison of a frame of audience image data with a library of reference audience images.
Arienzo teaches sensor identifying individuals is based on a comparison of a frame of audience image data with a library of reference audience images [Para. 80].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system  of SUD the ability to identify individual by comparing images with stored image as taught by Arienzo in order to increase security since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Even though SUD teaches about counting the number of audiences/individuals using their voice recognition, SUD in view of Arienzo doesn’t explicitly teach about a media identifier to generate first media identification signatures to identify media presented by a media device, the first media identification signatures to be generated from first audio data obtained with a first audio sensor in the media environment and generating the second signature using the same signature generation technique.
	Emerson teaches generating a first media identification signature (acoustic fingerprint) to identify presented media, the first media identification signatures to be generated from first audio data obtained with a first audio sensor in the media environment [Abstract, Para. 16, fig. 1-3 and related description] and generating the second signature using the same signature generation technique [fig. 12 “According to common knowledge, acoustic fingerprinting was developed by the US military decades ago to recognize voices”. Abstract, Para. 16, fig. 1-3 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system  of SUD in view of Arienzo the ability to generate a first media identification signature (first acoustic fingerprint) to identify a media data and use the same technique (acoustic fingerprinting) to generate the second signatures/fingerprint of the second audio (audience’s voice) in order to count the number of audiences using their voice recognition, as taught by Emerson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3, 10, and 16, SUD including a people meter controller to cause a people meter, which is to emit a prompt for audience identification information, to not emit the prompt for at least a first time period after the at least one audience member is identified [Para. 6 “authenticating the number of person detected with the first set of sensors by comparing the information from the first set of sensors with a registered information with the building automation system and determining a number of authenticated person in the portion of the building based on successful authentication; detecting a number of persons in the portion of the building based on information from the second set of sensor for detecting physical parameters associated with the at least one portion of the building” it’s clear that the system didn’t prompt/emit for identification information after the person is identified].
Regarding claims 4, 11 and 17, SUD teaches wherein the people meter controller is to cause the people meter to emit the prompt/alert in response to the audience image detector not identifying a number of audience members in the frame of audience image data equal to the heat blob count [fig. 3 step 326 and related description].
Claims 5, 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SUDARSAN et al. (Pub. No. US 20190332871, hereinafter “SUD”) in view of Arienzo et al. (Pub. No. US 2020/0193592) further in view of Emerson, III (Pub. No. US 20140056433) and further in view of Yoshioka et al. (Pub. No. US 20200349230).
Regarding claims 5, 12 and 18, SUD teaches wherein the audio detector is to identify the at least one audience member based on a second comparison the  second audio detector to perform the second comparison when the first audience count matches (no difference) the heat blob count [Para. 31 “In case no difference exists from step 322, as shown in step 324 the controller starts performing all the steps from 310 onwards.”].
However, SUD in view of Arienzo further in view of Emerson does not explicitly teach the comparison of signatures of audio data with a library of reference signature.
Yoshioka teaches the comparison of signatures of second audio data with a library of reference signature [Para. 170 and 180].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system  of SUD in view of Arienzo further in view of Emerson the ability to identify individual by comparing voice signature as taught by Yoshioka in order to increase security since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 6, 13 and 19, SUD teaches wherein the audience image detector is not to capture the frame of audience image data in response to the audio detector identifying the at least one audience member [fig. 3 and related description. It’s clear that once the authentication is performed, not image is captured].

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SUDARSAN et al. (Pub. No. US 20190332871, hereinafter “SUD”) in view of Arienzo et al. (Pub. No. US 2020/0193592) further in view of Emerson, III (Pub. No. US 20140056433) and further in view of Freeman (Pub. No. US 20190116272).
Regarding claims 7, 14 and 20, SUD in view of Arienzo further in view of Emerson doesn’t explicitly teach wherein the audio detector is to identify at least one speech pattern based on the second signatures of audio data.
	However, Freeman teaches wherein the audio detector is to identify at least one speech pattern based on the second signatures generated from the second audio data [Para. 58 “ identify a person speaking at the originating device by comparing speech patterns/signatures in the downlink communications signal with pre-stored speech patterns/signatures”].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system  of SUD in view of Arienzo further in view of Emerson the ability to identify individual using speech pattern as taught by Freeman in order to increase security since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.






Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666